Case 20-70024-jwc   Doc 9   Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 1 of 13
Case 20-70024-jwc   Doc 9   Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 2 of 13
Case 20-70024-jwc   Doc 9   Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 3 of 13
Case 20-70024-jwc   Doc 9   Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 4 of 13
Case 20-70024-jwc   Doc 9   Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 5 of 13
Case 20-70024-jwc   Doc 9   Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 6 of 13
Case 20-70024-jwc   Doc 9   Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 7 of 13
Case 20-70024-jwc   Doc 9   Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 8 of 13
Case 20-70024-jwc   Doc 9   Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 9 of 13
Case 20-70024-jwc   Doc 9    Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 10 of 13
Case 20-70024-jwc   Doc 9    Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 11 of 13
Case 20-70024-jwc   Doc 9    Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 12 of 13
Case 20-70024-jwc   Doc 9    Filed 09/29/20 Entered 09/29/20 13:45:13   Desc Main
                            Document      Page 13 of 13
